   Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 1 of 71 PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

DIGI PORTAL LLC,
                                                     C.A. NO. ______________
                      Plaintiff,
   v.                                                JURY TRIAL DEMANDED

VIVID SEATS LLC,                                     PATENT CASE

                      Defendant.

               ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

        Plaintiff Digi Portal LLC files this Original Complaint for Patent Infringement against

Vivid Seats LLC and would respectfully show the Court as follows:

                                       I. THE PARTIES

        1.     Plaintiff Digi Portal LLC (“Digi Portal” or “Plaintiff”) is a Texas limited liability

company with a place of business at 101 E. Park Blvd, Suite 600, Plano, Texas 75074.

        2.     On information and belief, Defendant Thryv, Inc. (“Defendant”) is a limited

liability company organized and existing under the laws of Delaware, with a place of business at

111 N. Canal St., Chicago, IL 60606. Defendant has a registered agent at Cogency Global Inc.,

850 New Burton Road Suite 201, Dover, DE 19904.

                              II. JURISDICTION AND VENUE

        3.     This action arises under the patent laws of the United States, Title 35 of the

United States Code. This Court has subject matter jurisdiction of such action under 28 U.S.C. §§

1331 and 1338(a).

        4.     On information and belief, Defendant is subject to this Court’s specific and

general personal jurisdiction, pursuant to due process and the Delaware Long-Arm Statute, due

at least to its business in this forum, including at least a portion of the infringements alleged




                                                 1
   Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 2 of 71 PageID #: 2




herein.        Furthermore, Defendant is subject to this Court’s specific and general personal

jurisdiction because Defendant is a Delaware limited liability company.

          5.       Without limitation, on information and belief, within this state, Defendant has

used the patented inventions thereby committing, and continuing to commit, acts of patent

infringement alleged herein. In addition, on information and belief, Defendant has derived

revenues from its infringing acts occurring within Delaware. Further, on information and belief,

Defendant is subject to the Court’s general jurisdiction, including from regularly doing or

soliciting business, engaging in other persistent courses of conduct, and deriving substantial

revenue from goods and services provided to persons or entities in Delaware. Further, on

information and belief, Defendant is subject to the Court’s personal jurisdiction at least due to its

sale of products and/or services within Delaware. Defendant has committed such purposeful acts

and/or transactions in Delaware such that it reasonably should know and expect that it could be

haled into this Court as a consequence of such activity.

          6.       Venue is proper in this district under 28 U.S.C. § 1400(b). On information and

belief, Defendant is a Delaware limited liability company. On information and belief, from and

within this District Defendant has committed at least a portion of the infringements at issue in

this case.

          7.        For these reasons, personal jurisdiction exists and venue is proper in this Court

under 28 U.S.C. § 1400(b).

                                III. COUNT I
          (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 8,352,854)

          8.       Plaintiff incorporates the above paragraphs herein by reference.

          9.       On January 8, 2013, United States Patent No. 8,352,854 (“the ‘854 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘854 Patent is



                                                    2
   Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 3 of 71 PageID #: 3




titled “Dynamic Page Generator.” The ‘854 patent is not subject to a terminal disclaimer and its

term is extended under 35 U.S.C. 154(b) by 1270 days. (Ex. A). A true and correct copy of the

‘854 Patent is attached hereto as Exhibit A and incorporated herein by reference.

       10.      Digi Portal is the assignee of all right, title and interest in the ‘854 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘854 Patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘854 Patent

by Defendant.

       11.      The application leading to the ‘854 patent is a continuation of U.S. application

Ser. No. 11/656,636, filed Jan. 22, 2007, which is a continuation of U.S. application Ser. No.

09/393,718, filed Sep. 10, 1999, which is a continuation of U.S. application Ser. No. 08/873,975,

filed Jun. 12, 1997. (Ex. A at cover). The ‘854 patent was first assigned to Yahoo! Inc. (Id.).

       12.      The invention in the ‘854 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:26-30).

       13.      Web servers for serving static web pages were well known in the global Internet.

(Id. at col. 1:31-32).   Such static web pages are useful in many applications whether the

information presented to each requesting user is the same. (Id. at col. 1:32-34). However, some

applications require customization to appeal to users. (Id. at col. 1:34-35). One example is

presenting news to users. (Id. at col. 1:35-37). When static pages are used, a user will often

have to scroll through many topics not of interest to that user to get to the information of interest.

(Id. at col. 1:37-40). However, when presenting news to users, customized web pages present




                                                  3
   Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 4 of 71 PageID #: 4




news that is more relevant to the requesting user than static pages because the information is

filtered according to each user’s interest. (Id. at col. 1:35-37, 40-41).

       14.     Customizing a server response based on the requester is known; however, known

systems do not scale well. (Id. at col. 1:42-43). One method of serving custom pages is to

execute a script, such as a Common Gateway Interface (CGI) script or other program to collect

the information necessary to generate the custom page. (Id. at col. 1:43-47). For example, if the

custom page is a news page containing stock quotes, sports scores and weather, the script might

poll a quote server to obtain the quotes of interest, poll a sports score server to obtain the scores

of interest and poll a weather server to obtain the weather. (Id. at col. 1:47-51). With this

information, the server generates the custom page and returns it to the user. (Id. at col. 1:51-52).

This approach is only useful where there are not many requesters and where the attendant delay

associated with polling various servers to obtain the requested information is acceptable to users.

(Id. at col. 1:53-54). Growing impatience with waiting will turn users away from such servers,

especially as use increases. (Id. at col. 1:54-58).

       15.     One approach that was used in the prior art to avoid long waits is to transfer the

custom information in non-real-time, so that the information is stored local to the user as it

arrives and is presented to the user on request. (Id. at col. 1:59-62). A disadvantage of such a

system is that the networks used by the user become clogged with data continually streaming to

the user and require large amounts of local storage. (Id. at col. 1:62-65). Another disadvantage

is that the locally stored information will become out of date as the server receives new data. (Id.

at col. 1:65-67).

       16.     The inventors therefore recognized that there was a need to dynamically generate

customized pages in an unconventional manner that solved the technical problems in the prior art




                                                  4
   Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 5 of 71 PageID #: 5




of long transfer times to obtain the requested information or having to rely on continually

transferring custom information in non-real time which can clog the data network in addition to

providing outdated information. (Id. at col. 1:42 to col. 2:2).

       17.      The following is a discussion of non-limiting examples of the claimed invention

discussed in the specification of the ‘854 patent. The ‘854 patent provides a non-limiting

exemplary diagram of the generation of a custom page for a user, using a front-page generator

(200) and page server (104) (Id. at col. 3:58-60):




(Ex. A at Fig. 2). Front page generator (200) generates a user template (202) from a global front

page template (204) and a user configuration record (206). (Id. at col. 3:58-62). A non-limiting

example of a global front page template is provided in the ‘854 patent:


                                                 5
   Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 6 of 71 PageID #: 6




(Ex. A at Fig. 3). The global user template (204) is an HTML (HyperText Markup Language)

document with additional tags as placeholders for live data. (Id. at col. 5:16-19). Several place

holders (302) are show in the code. (Id. at col. 5:19).

       18.     A user configuration record (206) is a record selected from user configuration

database (116). (Id. at col. 3:63-64). User configuration information includes user demographic

information, such as sex, age, location, stock quotes, favorite sports teams, news topics, etc. (Id.

at col. 2:13-14, col. 5:45-50, col. 6:37-39, 46-48, 52-56). The user configuration information in

the example may not change until the user changes his or her preferences. (Id. at col. 5:33-35).

       19.     The ‘854 patent provides an illustration of a user template (202) as might be

generated from global user template (204) and a user configuration record (206):




                                                 6
   Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 7 of 71 PageID #: 7




(Ex. A at Fig. 4). The user template is unique because it is built based on user demographic

information provided by the user, as opposed to generically chosen dynamic information or

based on information provided by the server. Exemplary demographic information is shown in

line 2 of Fig. 4 (“:M,85,95035,T,*”) indicating that the user is a male, age 85, located in zip code

95035, etc. (Id. at col. 5:42-45). The ‘854 patent includes a full listing of the non-limiting

exemplary user template of Fig. 4 in Appendix A. (Ex. A at col. 2:57-58; col. 5:22-23).




                                                 7
Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 8 of 71 PageID #: 8




                                   8
Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 9 of 71 PageID #: 9




                                   9
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 10 of 71 PageID #: 10




(Ex. B at Col. 7-11).

       20.     As shown in Fig. 2 of the ‘854 patent, the user template does not need to be

generated each time and instead can be generated and stored. (Ex. A at col. 4:49-51, col. 5:23-

32). One benefit of the claimed invention that speeds up the operation of the dynamic page

generation is that the page can be stored in multiple locations that are based on the frequency by

which the user requests the customized page based on the user template. (Id. at col. 5:37-38, col.

6:49-59). Some users might choose to access their user page infrequently, while others might

choose to access their front page hourly. (Id. at col. 6: 52-54). For infrequent users, the user

template is stored in a user configuration database, whereas for frequent users the user template

may also be stored in cache. (Id. at col. 5:37-38, col. 6:51-59). Caching reduces the time to

respond to a request for a page and is more effective where the typical user makes several

requests in a short time span and then doesn’t make any requests for a long period of time. (Id.

at col. 5:29-32).

       21.     When the user template stored in cache, it may be stored long enough to be reused

and may also be flushed from cache if the user page has been inactive for several days. (Id. at

col. 6:49-52, 59-60). Even if it is flushed from cache, the user template can be maintained in the

user configuration database, which can then be quickly accessed and stored in cache in the event

a user may start to access the user page quickly. (Id.).



                                                 10
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 11 of 71 PageID #: 11




       22.     The custom user page can also include an advertisement that is selected based on

the user demographic information. (Id. at col. 5:39-42). For example, using the demographic

information “:M,85,95035,T,*”, an advertisement can be selected that is targeted for a male user,

age 85, located in zip code 95035, etc. (Id. at col. 5:39-45).

       23.     Appendix B of the ‘854 patent is an HTML source code listing of an HTML page

created from an executed user template that is used to generate a user customized browser web

page. (Ex. B at col. 11 – col. 19).

       24.     As explained the ‘854 patent and prosecution history, there are unconventional

and non-generic features of the claimed invention which are technical improvements that make

the generation of dynamic web pages quicker, more efficient, and use less resources. By storing

the user customized template program in two locations in which the location is determined by

frequency, the system is more efficient and allows for a quicker response than the prior art. For

example, by storing the user customized template in user configuration database and in cache,

the dynamic generation of a user customized web page is more efficient and uses less resources

of the server, database, and network, and allows for a quicker generation of the dynamic web

page thereby allowing the server to scale in order to handle substantially more requests for user

customized dynamic web pages. (See Ex. A at col. 1:42-67, col. 4:49-col. 5:15, col. 5:23-32).

Furthermore, by caching the user template, the page can be generated entirely within a page

server, thus conserving network and database resources. (See id. at col. 4:10-11, col. 5:23-32).

By also storing the user customized template in a user configuration database, even if the cache

is cleared, the template already exists in the database which then prevents having to regenerate a

new user customized page from a global page template using a user configuration record thus

saving database and server resources and more quickly generating the requested web page from




                                                 11
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 12 of 71 PageID #: 12




the user customized template. (E.g., id. at col. 3:37-39, col. 4:1-11, 49-62). The storage of a

user customized template program in at least two locations and the location determined from the

frequency of the user request for the customized page was an unconventional and non-generic

method for storing such templates and was not disclosed in the prior art. (Ex. C (Oct. 28, 2010

Resp. to Office Action) at 9).

       25.       Furthermore, the invention provides for more personalized web pages because the

user provides user configuration information on which the user customized template is

generated. (Ex. C (Oct. 28, 2010 Resp. to Office Action) at 9; Ex. D (Apr. 18, 2011 Resp. to

Office Action) at 6). This was an unconventional way for generating a user customized template

unique to the user that was not found in the prior art. (Ex. D (Apr. 18, 2011 Resp. to Office

Action) at 6).

       26.       The patents related to the ‘854 patent and sharing the same specification were

cited during the prosecution history of over 700 patents, including patents and applications

owned by companies including Google, Inc., Microsoft Corporation, Amazon Technologies,

Inc., Facebook, Inc., Ebay, Inc., Salesforce.com, Inc., IBM Corporation, Oracle International

Corporation, Comcast Cable Communications, LLC, SAP AG, Citrix Systems, Inc., BEA

Systems, Inc., Sprint Communications Company L.P., Siemens AG, AT&T Intellectual Property

I, L.P., Hewlett-Packard Development Company, L.P., Fujitsu Limited, AOL LLC, General

Electric Company, Accenture LLP, Adobe Systems Inc., Sony Computer Entertainment Inc., and

Akamai           Technologies,      Inc.             (See      http://patft.uspto.gov/netacgi/nph-

Parser?Sect1=PTO2&Sect2=HITOFF&p=1&u=%2Fnetahtml%2FPTO%2Fsearch-

bool.html&r=0&f=S&l=50&TERM1=5983227&FIELD1=UREF&co1=AND&TERM2=&FIEL

D2=&d=PTXT).




                                                12
 Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 13 of 71 PageID #: 13




        27.   Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claims 1-3, 8-9, and 15 of the ‘854 patent in Delaware, and elsewhere in the

United States, by performing the claimed method, using the claimed computer-readable non-

transitory medium storing computer instructions, and/or making and/or using the claimed system

at Vividseats.com (“Accused Instrumentality”).

        28.   The Accused Instrumentality performs the step of receiving a user request for a

customized page. For example, Vividseats.com receives a user request for a user customized

page:




(E.g., https://www.vividseats.com/Login.action).




                                              13
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 14 of 71 PageID #: 14




(https://www.vividseats.com/account/Profile.action (for a particular user)).

       29.     The Accused Instrumentality performs the step of receiving a template program

(e.g., software instructions and data used for rendering a particular user’s Vividseats.com page

such as a JavaScript page) that is unique to the user and based on user configuration information

(e.g., JavaScript pages will be specific to a user because the content can be modified by and/or

customized for a user). The user configuration information is supplied by the user (e.g., a user

defines the information the user’s template will display by inputting information such as the

user’s location; a user can customize the content of their templates and what will be rendered and

displayed using the templates by entering information such as the user’s location) and used to

build the template program that is unique to the user (e.g., user profile and user configuration

information is used to modify templates, create instructions, and designate appropriate data

retrieval for rendering the user’s specific page).




                                                 14
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 15 of 71 PageID #: 15




(https://www.vividseats.com/ (for a particular user)).




(E.g., https://a.vsstatic.com/web/a1a342fbc051cec579fa43772559a9e8/global/global.bundle.js

(for a particular user)).




                                                15
 Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 16 of 71 PageID #: 16




(E.g., https://a.vsstatic.com/web/a1a342fbc051cec579fa43772559a9e8/home/home.bundle.js).




(E.g., https://a.vsstatic.com/web/a1a342fbc051cec579fa43772559a9e8/global/global.bundle.js).

       30.     The user configuration information supplied by the user to build the template

program includes user demographic information (e.g., a user’s profile information and/or

configuration information such as the user’s location and other information). (E.g.,

https://www.vividseats.com/account/Profile.action; https://www.vividseats.com/privacy.html).

       31.     The template program is received from one of at least two locations (e.g., the data

and templates comprising a user’s page may be retrieved from a main server/disk storage), the

location determined from the frequency of the user request for the customized Vividseats.com

page (e.g., based on the frequency at which a user logs in or accesses their Vividseats.com page,

the data comprising the users page may be stored at a main server). On information and belief,

the accused instrumentality uses the template program that is unique to the user which is

generated using customization information unique to the user and a global template that is

generic to a plurality of users. On information and belief, template information that is part of the

template program is stored for less frequently accessed files in the main storage and for more

frequently accessed files in local storage on the user’s computer. On information and belief,

running the template program (page generation code, tiles, containers, and user data) creates the

customized webpage. When a user signs-up or performs a login, the code takes the user template



                                                16
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 17 of 71 PageID #: 17




information and stores it in a site JavaScript object that is used in logic to display various

available events and other site logic-based conditions. The user information is stored in multiple

locations, which can include, (1) at runtime, in a Javascript object with the data structure called

ContextData; (2) within browser local storage; and (3) browser cookies. The JavaScript code

shown below from the front-facing publicly available code, demonstrates that the sign-in is

handled via JavaScript. The actual JS file is served from a CDN.




(E.g.,     https://a.vsstatic.com/web/a1a342fbc051cec579fa43772559a9e8/global/global.bundle.js

(for a particular user)).




(E.g., id.).




                                                17
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 18 of 71 PageID #: 18




(E.g., id.).

        32.    The Accused Instrumentality performs the step of receiving an advertisement

selected in accordance to the user demographic information (e.g., Vividseats.com provides

advertisements to a user based on demographic information such as location, etc.).      (E.g.,

https://www.vividseats.com/privacy.html).      For example, the Accused Instrumentality has

targeted advertising to users based on a user’s geography and interest. (Id.).

        33.    The Accused Instrumentality performs the step of executing the template program

(e.g., JavaScript templates) using the selected advertisement (e.g., an advertisement selected

based on a user’s demographic information) to generate the customized page (e.g., a user’s

Vividseats.com page, with the advertisement integrated).

        34.    The Accused Instrumentality performs the step of providing the customized page

to the user (e.g., a user’s Vividseats.com page with integrated advertisements)




(E.g., https://www.vividseats.com/ (for a particular user)).




                                                 18
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 19 of 71 PageID #: 19




(E.g., https://www.vividseats.com/ (for a particular user)).

       35.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘854 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       36.       On information and belief, Defendant has had at least constructive notice of the

‘854 patent by operation of law, and there are no marking requirements that have not been

complied with.

                             IV. COUNT II
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 5,983,227)

       37.       Plaintiff incorporates the above paragraphs herein by reference.

       38.       On November 9, 1999, United States Patent No. 5,983,227 (“the ‘227 Patent”)

was duly and legally issued by the United States Patent and Trademark Office. The ‘227 Patent

is titled “Dynamic Page Generator.” A true and correct copy of the ‘227 Patent is attached hereto

as Exhibit B and incorporated herein by reference.

       39.       Digi Portal is the assignee of all right, title and interest in the ‘227 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘227 Patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘227 Patent

by Defendant.

       40.       The application leading to the ‘227 patent was filed June 12, 1997. (Ex. B at

cover). The ‘227 patent was first assigned to Yahoo! Inc. (Id.).




                                                 19
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 20 of 71 PageID #: 20




       41.     The invention in the ‘227 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:14-18).

       42.     The ‘227 Patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

Furthermore, as show in the prosecution history of the ‘227 Patent, it was unconventional to

download real-time information into a server and use a template for the static data as opposed to

linking directly to real-time information. (Ex. E at 5, Ex. F at 2).

       43.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 2 of the ‘227 patent in Delaware, and elsewhere in the United States, by

performing actions comprising using or performing the claimed method of providing real-time

responses to user requests for customized pages, including without limitation through the method

implemented of providing a user’s Vividseats.com page (“Accused Instrumentality”). (E.g.,

https://www.vividseats.com/Login.action; https://www.vividseats.com/).

       44.     The Accused Instrumentality performs the step of obtaining user preferences (e.g.,

location events, etc.), wherein a user's user preferences indicate items of interest to that user.

For example, users can customize their location on their Vividseats.com page to locate events

near their location:




                                                 20
 Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 21 of 71 PageID #: 21




(https://www.vividseats.com/ (for a particular user)).




(https://www.vividseats.com/Search.action?searchTerm=COIN (for a particular user)).

       45.     On information and belief, the Accused Instrumentality performs obtaining real-

time information (e.g., current events) from information sources (e.g., Vividseats.com’s

servers/databases which store real-time event information) and storing the real-time information

in a storage device (e.g., the events will be pulled from a storage server and sent to

Vividseats.com’s web/API server so that the information can be used as input in a template

program to generate a customized page that is provided to a user).




                                                21
 Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 22 of 71 PageID #: 22




(https://www.vividseats.com/ (for a particular user)).




(https://www.vividseats.com/Search.action?searchTerm=COIN (for a particular user)).




                                                22
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 23 of 71 PageID #: 23




(https://www.vividseats.com/ (for a particular user)).

       46.     On information and belief, the Accused Instrumentality performs the step of

combining the user preferences for the user (e.g., the search terms input by a user such as

preferences set by user for event searches) and a template (e.g., generic template) to form a

template program specific to the user (e.g., the code for the entire webpage that utilizes a generic

template and user’s inputted search terms to create a webpage that is customized to display a

user’s search results).




                                                23
 Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 24 of 71 PageID #: 24




(https://www.vividseats.com/Search.action?searchTerm=COIN (for a particular user)).

       47.     As shown below, Vividseats.com will then combine the template with customized

data pulled based upon a user’s search inputs in order to create a template program executable by

a user’s browser, so that the customized webpage can be displayed to the user.




(https://www.vividseats.com/concerts/coin-tickets.html (for a particular user)).




                                                24
 Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 25 of 71 PageID #: 25




(https://www.vividseats.com/ (for a particular user)).

       48.     On information and belief, the Accused Instrumentality performs the step of

receiving, from a user and at the server, a user request for a customized page (e.g., a user will

request a webpage that displays available events meeting the parameters they inputted; this

request will be received at the Vividseats.com web server) customized according to the user

preferences. The following screenshots are examples of the request for a customized page that is

customized according to the user preferences:




                                                25
 Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 26 of 71 PageID #: 26




(https://www.vividseats.com/ (for a particular user)).




(https://www.vividseats.com/ (for a particular user)).

       49.     The Accused Instrumentality performs the step of executing the template program

(e.g., the code for the website which includes code representing a generic template that defines

the general layout of the webpage, and other pieces of real-time information, such as available

currently available events information, gathered from information source using various APIs and




                                                26
 Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 27 of 71 PageID #: 27




scripts) specific to the user (e.g., the webpage is catered towards the user’s search queries) using

the real-time information stored in the storage device (e.g., event information will be gathered

from information source using an API and/or scripts, and stored, at least temporarily, on a local

web/API server web server) as input to the template program to generate the customized page

(e.g., the event information gathered will be combined with a generic layout template to create

the entire webpage).




(https://www.vividseats.com/ (for a particular user)).




                                                27
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 28 of 71 PageID #: 28




(https://www.vividseats.com/ (for a particular user)).




(https://www.vividseats.com/ (for a particular user)).

       50.     The Accused Instrumentality performs the step of providing the customized page

to the user (e.g., a webpage showing events that meet a user’s search requirements) wherein the

steps of executing and providing are performed in real-time response to receipt of the user

request in the step of receiving (e.g., the webpage of events is requested in real-time as the user

request it and wherein the customized page includes at least one item of real-time information

(e.g., current event listings) selected from the storage device (e.g., current event information).




                                                 28
 Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 29 of 71 PageID #: 29




(https://www.vividseats.com/ (for a particular user)).




(https://www.vividseats.com/ (for a particular user)).

       51.     Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘227 patent, i.e., in an amount that by law




                                                29
 Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 30 of 71 PageID #: 30




cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       52.       On information and belief, Defendant has had at least constructive notice of the

‘227 patent by operation of law, and there are no marking requirements that have not been

complied with.

                             V. COUNT III
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,171,414)

       53.       Plaintiff incorporates the above paragraphs herein by reference.

       54.       On January 30, 2007, United States Patent No. 7,171,414 (“the ‘414 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘414 Patent is

titled “Dynamic Page Generator.” A true and correct copy of the ‘414 Patent is attached hereto as

Exhibit G and incorporated herein by reference.

       55.       Digi Portal is the assignee of all right, title and interest in the ‘414 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘414 Patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘414 Patent

by Defendant.

       56.       The application leading to the ‘414 patent was filed September 10, 1999, which

was a continuation of application no. 08/873,975, which issued as the ’227 patent. (Ex. G at

cover). The ‘414 patent was first assigned to Yahoo! Inc. (Id.).

       57.       The invention in the ‘414 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:29-33).




                                                 30
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 31 of 71 PageID #: 31




       58.     The ‘414 Patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

Furthermore, the prosecution history of the ‘414 patent highlights advantages and

unconventional features of the claimed invention including the “storing real-time information in

a shared local storage device.” An example of this limitation is when live data used to fill

templates is stored local to the page server which is handling user requests for custom web

pages. (Ex. I at 8; Ex. G at col. 2:11-15). Every piece of information that a person can request

on a page is storable in a shared memory closely coupled to a page generator. (Ex. I at 9; Ex. G

at col. 4:43-58). Unlike the prior art CGI process that required time consuming calls to other

servers, storing real-time information in a shared local storage device, allows for any custom

page to be built within the page server thereby eliminating the need to make requests from other

servers for portions of the live data. (Ex. I at 9; Ex. G at col. 2:25-31).

       59.     Furthermore, as show in the prosecution history of the ‘414 Patent, it was

unconventional to receive the template program from one of at least two location, the frequency

of the user request for the customized page determines the retrieval location of the template

program. (Ex. H at 9-10). In the prior art, the published web site was stored on a server and

provided from one server location regardless of the frequency of the user requests for the web

site. (Id.). The examiner agreed that the claim was allowable because the prior art did not

disclose that in a page server coupled to a network a method of providing a customized page to a

user, the customized page is customized according to the user’s preferences, and the template is

received from one of at least two locations, the location determined from frequency of the user

request for the customized page. (Ex. J at 3).




                                                  31
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 32 of 71 PageID #: 32




        60.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claims 1 and 3 of the ‘414 patent in Delaware, and elsewhere in the United

States, by performing actions comprising using or performing the claimed method using the

Vividseats.com website (“Accused Instrumentality”). The Accused Instrumentality uses a page

server (e.g., the Vividseats.com server), to provide a customized page (e.g., user-specific web

page, search results, etc.) to a user, wherein the customized page is customized according to the

user's preferences (e.g., user location, events, etc.).

        61.     On information and belief, the Accused Instrumentality performs the step of

obtaining real-time information from information sources (e.g., an API is used to gather real-time

event information for information source) and stores them in a shared local storage device (e.g.,

event information will be gathered from information source using an API and/or scripts, and

stored, at least temporarily, on a local web/API server web server).




(https://www.vividseats.com/ (for particular user)).



                                                   32
 Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 33 of 71 PageID #: 33




(https://www.vividseats.com/ (for particular user)).




(https://www.vividseats.com/ (for particular user)).

       62.     On information and belief, the Accused Instrumentality performs the step of

storing a user-specific template program (e.g., generic template customized to a user-specific

template program based on user-specific interests & with real-time information) for the user in a

data structure associated with a user identifier unique to the user (e.g., a template program will

be created for a user’s particular search so that the template program can be executed as to

display the user’s search results as a webpage; the template program is assigned an identifying

number so it can be tied to a particular user’s search query; the template program will be stored,

at least temporarily on a Vividseats.com server). The accused instrumentality uses the template


                                                33
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 34 of 71 PageID #: 34




program that is unique to the user which is generated using customization information unique to

the user and a global template that is generic to a plurality of users. As shown below, after a user

logs in, Vividseats.com display active orders that has been previously saved by user. As such, a

user-specific template program utilized to create the displayed webpage that show a user’s saved

orders, ticket listings, wherein said template program is tied to a user’s log in

information/account.




(https://www.vividseats.com/account/Account.action (for a particular user)).

       63.     Upon information and belief, the Accused Instrumentality performs the step of

receiving, from the user and at the page server (e.g., Vividseats.com server), a user request (e.g.,

user login, search initiation, etc.) for a customized page (e.g., the Vividseats.com server receives

a user’s request for event information meeting their inputted parameters) and determining a user

identifier associated with the request (e.g., the Vividseats.com server assigns an identifying

number to the user’s search). As shown below, after a user logs in, Vividseats.com can display

active orders saved by the user. As such, a user-specific template program utilized to create the

displayed webpage that show a user’s saved orders, ticket listings, wherein said template

program is tied to a user’s log in information/account.


                                                34
 Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 35 of 71 PageID #: 35




(E.g., https://www.vividseats.com/account/Account.action (for a particular user)).




(E.g., https://www.vividseats.com/account/Account.action (for a particular user)).

       64.     On information and belief, the Accused Instrumentality performs the step of

receiving a template program specific to the user using the determined user identifier associated

with the user request (e.g., the Vividseats.com server will receive a template program, which is

the code and data that represents the search results webpage to be delivered to a user, that is

identified by a number and linked to a user and their search query). The accused instrumentality




                                               35
 Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 36 of 71 PageID #: 36




uses the template program that is unique to the user which is generated using customization

information unique to the user and a global template that is generic to a plurality of users. As

shown below, after a user logs in, Vividseats.com can display active orders that has been

previously saved by user. As such, a user-specific template program utilized to create the

displayed webpage that show a user’s saved orders, ticket listings, wherein said template

program is tied to a user’s log in information/account




(E.g., https://www.vividseats.com/account/Account.action (for a particular user)).




                                                36
 Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 37 of 71 PageID #: 37




(E.g., https://www.vividseats.com/account/Account.action (for a particular user)).

       65.     On information and belief, the Accused Instrumentality performs the step that the

template program is received from one of at least two locations, the location determined from

frequency of the user request for the customized page (e.g., the code and objects making up a

webpage delivered to the user may be fetched from a main server or from a user’s local cache

depending on how often the user inputs a similar search query).

       66.     In at least testing and usage, the accused instrumentality practices receiving a

template program (e.g., software instructions and data used for rendering a particular user’s

search results page such as a JavaScript page) that is unique to the user (e.g., JavaScript pages

will be specific to a user because the content can be modified by and/or customized for a user)

and based on user configuration information (e.g., a user can customize the content of their

templates and what will be rendered and displayed using the templates by entering information

such as their requested location) the user configuration information being supplied by the user

(e.g., a user defines the information their template will display by inputting information such as

their requested location) and used to build the template program that is unique to the user (e.g.,

user configuration information is used to modify templates, create instructions, and designate

appropriate data retrieval for rendering the user’s specific page) and wherein the template

program is received from one of at least two locations (e.g., the data and templates comprising a

user’s page may be retrieved from a main server/disk storage), the location determined from the

frequency of the user request for the customized page (e.g., based on the frequency at which a

user logs in or accesses the Vividseats.com page, the data comprising the users page may be

stored at a main server). Template information that is part of the template program is stored for

less frequently accessed files in the main storage and for more frequently accessed files in




                                               37
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 38 of 71 PageID #: 38




storage on the user’s computer. Running the template program (page generation code, tiles,

containers, and user data) creates the customized webpage. Webpage information can be stored

in a JavaScript object that is used in logic to display various available events and other site logic-

based conditions. The template information is stored in multiple locations: (1) At runtime, in a

JavaScript object with the data structure called Context Data; (2) Within browser local storage;

and (3) browser cookies.




(https://www.vividseats.com/ (for a particular user)).




(https://a.vsstatic.com/web/a1a342fbc051cec579fa43772559a9e8/global/global.bundle.js (for a

particular user)).


                                                 38
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 39 of 71 PageID #: 39




(https://a.vsstatic.com/web/a1a342fbc051cec579fa43772559a9e8/global/global.bundle.js (for a

particular user)).

        67.     On information and belief, the Accused Instrumentality performs the step of

executing the template program (e.g., code, objects, APIs, scripts, etc.) specific to the user (e.g.,

the code and other elements composing the webpage are created for a particular user’s search

query) using the real-time information stored in the shared local storage device (e.g., event

information pulled from information source and stored at least temporarily on an Vividseats.com

server) to generate the customized page (e.g., event search results).




(E.g., https://www.vividseats.com/ (for a particular user)).




                                                 39
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 40 of 71 PageID #: 40




(E.g., https://www.vividseats.com/Search.action?searchTerm=COIN (for a particular user)).

       68.     On information and belief, the Accused Instrumentality performs the step that the

template program indicates items of interest to the user; and providing the user with the

customized page (e.g., the code/scripts/etc. will create a webpage that displays event information

related to a user’s search query). Users have events displayed based upon the users’ respective

locations (i.e., real-time information selected for the user's customized web page based on the

customization information unique to the user such as current events).




(E.g., https://www.vividseats.com/ (for a particular user)).



                                                 40
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 41 of 71 PageID #: 41




(https://www.vividseats.com/Search.action?searchTerm=COIN (for a particular user)).




(E.g., https://www.vividseats.com/ (for a particular user)).




                                                 41
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 42 of 71 PageID #: 42




(https://www.vividseats.com/concerts/coin-tickets.html (for a particular user)).

       69.     On information and belief, the Accused Instrumentality performs the step of

receiving user preferences (e.g., the search terms inputted by a user such as preferences set by

user for an event search) for the user, wherein the user preferences indicate the items of interest

to the user (e.g., events near a user location) and combining the user preferences with a generic

template to form the template program specific to the user.




(E.g., https://www.vividseats.com/ (for a particular user)).



                                                 42
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 43 of 71 PageID #: 43




As shown below, Vividseats.com uses a generic template to define how the webpage should

generally be laid out and displayed.




(E.g., https://www.vividseats.com/ (for a particular user)).




(E.g., https://www.vividseats.com/concerts/coin-tickets.html (for a particular user)).



                                                 43
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 44 of 71 PageID #: 44




As shown below, Vividseats.com will then combine the template with customized data pulled

based upon a user’s search inputs in order to create a template program executable by a user’s

browser, so that the customized webpage can be displayed to the user.




(E.g., https://www.vividseats.com/ (for a particular user)).

       70.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘414 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       71.       On information and belief, Defendant has had at least constructive notice of the

‘414 patent by operation of law, and there are no marking requirements that have not been

complied with.

                            VI. COUNT IV
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 7,565,359)

       72.       Plaintiff incorporates the above paragraphs herein by reference.



                                                 44
 Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 45 of 71 PageID #: 45




       73.      On July 21, 2009, United States Patent No. 7,565,359 (“the ‘359 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘359 Patent is

titled “Dynamic Page Generator.” A true and correct copy of the ‘359 Patent is attached hereto

as Exhibit K and incorporated herein by reference.

       74.      Digi Portal is the assignee of all right, title and interest in the ‘359 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘359 Patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘359 Patent

by Defendant.

       75.      The application leading to the ‘359 patent was filed January 22, 2007, as a

continuation of application no. 09/393,718, which issued as the ‘414 patent, which was a

continuation of application no. 08/873,975, which issued as the ’227 patent. (Ex. K at cover).

The ‘359 patent was first assigned to Yahoo! Inc. (Id.).

       76.      The invention in the ‘359 Patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:22-27).

       77.      The ‘359 Patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

Furthermore, the prosecution history of the ‘359 patent highlights advantages and the

unconventional features of the claimed invention. When allowing the claims of the ‘359 patent,

the examiner focused on the last two limitations of the claim stating that executing the template

program specific to the user using the real-time information stored in the shared local storage

device to generate a customized page; and receiving user preferences for the user, and combining




                                                45
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 46 of 71 PageID #: 46




the user preferences with a generic template to form the template specific to the user, wherein the

user preferences indicate the items of interest to the user in conjunction with the other limitations

was not found in the prior art. (Ex. L at 8).

       78.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 10 of the ‘359 patent in Delaware, and elsewhere in the United States,

by performing actions comprising making and/or using the claimed computer-readable medium

comprising instructions for generating customized pages that are customized according to user

preferences that performs the method steps required by the claim, including without limitation

through the method implemented of providing a user’s Vividseats.com page (“Accused

Instrumentality”).    The Accused Instrumentality utilizes a computer-readable medium

comprising instructions (e.g., code that is executed to create webpages) for generating

customized pages (e.g., user-specific web pages), wherein the customized pages are customized

according to user preferences (e.g., web pages will be customized to show events near a user’s

location).

       79.     On information and belief, the Accused Instrumentality performs the step of

storing the real-time information in a shared local storage device (e.g., event information will be

pulled from a storage server/database and sent to a Vividseats.com local web/API server for

processing and display). On information and belief, the Accused Instrumentality also performs

the step of storing a user-specific template program (e.g., instructions and data used to generate a

custom user webpage are stored at least temporarily) for a plurality of users, wherein each

template program indicates items of interest to a user (e.g., each user’s template program will

include instructions, code, etc. that dictates the information that should be displayed for a user

based on their search query), and is associated with a user identifier (e.g., in order for a user to




                                                 46
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 47 of 71 PageID #: 47




see information specific to them and their search, Vividseats.com assigns each user search an

identifying number), wherein the user identifier is associated with a user request (e.g., a user

search will be linked to an identifying number) for a customized page.




(E.g., https://www.vividseats.com/ (for a particular user)).




(E.g., https://www.vividseats.com/ (for a particular user)).




                                                 47
 Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 48 of 71 PageID #: 48




(E.g., https://www.vividseats.com/account/Account.action (for a particular user)).




(E.g., https://www.vividseats.com/account/Account.action (for a particular user)).

       80.     On information and belief, the Accused Instrumentality performs the step of

receiving a template program (e.g., code, instructions, etc. that are executed to create a user

page) specific to the user using the user identifier (e.g., as explained above, in order to display

pages customized for a user subsequent to their login, the template program used to create the

customized page must be tied to the user’s account credentials), wherein the template program is

received from one of at least two locations (e.g., main storage at a Vividseats.com server or local


                                                48
 Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 49 of 71 PageID #: 49




device storage), the location based upon a frequency of user requests for the customized page. In

at least testing and usage, the accused instrumentality practices receiving a template program

(e.g., software instructions and data used for rendering a particular user’s search results page

such as a JavaScript page) that is unique to the user (e.g., JavaScript pages will be specific to a

user because the content can be modified by and/or customized for a user) and based on user

configuration information (e.g., a user can customize the content of their templates and what will

be rendered and displayed using said templates by entering information such as their preferred

location) the user configuration information being supplied by the user (e.g., a user defines the

information their template will display by inputting information such as their preferred location)

and used to build the template program that is unique to the user (e.g., user configuration

information is used to modify templates, create instructions, and designate appropriate data

retrieval for rendering the user’s specific page) and wherein the template program is received

from one of at least two locations (e.g., the data and templates comprising a user’s page may be

retrieved from a main server/disk storage), the location determined from the frequency of the

user request for the customized page (e.g., based on the frequency at which a user logs in or

accesses the Vividseats.com page, the data comprising the users page may be stored at a main

server). The accused instrumentality uses the template program that is unique to the user which

is generated using customization information unique to the user. Template information that is

part of the template program is stored for less frequently accessed files in the main storage and

for more frequently accessed files in storage on the user’s computer. Running the template

program (page generation code, tiles, containers, and user data) creates the customized webpage.

Webpage information can be stored in a Javascript object that is used in logic to display various

available events and other site logic-based conditions. The template information is stored in




                                                49
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 50 of 71 PageID #: 50




multiple locations: (1) At runtime, in a Javascript object with the data structure called Context

Data; (2) Within browser local storage; and (3) browser cookies.




(https://www.vividseats.com/ (for a particular user)).




(https://a.vsstatic.com/web/a1a342fbc051cec579fa43772559a9e8/global/global.bundle.js (for a

particular user)).




                                                50
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 51 of 71 PageID #: 51




(https://a.vsstatic.com/web/a1a342fbc051cec579fa43772559a9e8/global/global.bundle.js (for a

particular user)).




(https://a.vsstatic.com/web/a1a342fbc051cec579fa43772559a9e8/global/global.bundle.js (for a

particular user)).

        81.     On information and belief, the Accused Instrumentality performs that step of

executing the template program (e.g., code, objects, APIs, scripts, etc.) specific to the user (e.g.,

the code and other elements composing the webpage are created for a particular user’s search

query) using the real-time information stored in the shared local storage device (e.g., event

information pulled from information source and stored at least temporarily on an Vividseats.com

server) to generate the customized page (e.g., event search results).




                                                 51
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 52 of 71 PageID #: 52




(E.g., https://www.vividseats.com/ (for a particular user)).




(E.g., https://www.vividseats.com/ (for a particular user)).




                                                 52
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 53 of 71 PageID #: 53




(E.g., https://www.vividseats.com/ (for a particular user)).

        82.     On information and belief, the Accused Instrumentality performs the step of

receiving user preferences for the user (e.g., the search terms inputted by a user such as

preferences set by user for an event search), and for combining the user preferences with a

generic template to form the template program specific to the user (e.g., the code for the entire

webpage that utilizes a generic template and user’s inputted search terms to create a webpage

that is customized to display a user’s search results), wherein the user preferences indicate the

items of interest to the user.




                                                 53
 Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 54 of 71 PageID #: 54




(E.g., https://www.vividseats.com/ (for a particular user)). As shown below, Vividseats.com

uses a generic template to define how the webpage should generally be laid out and displayed.




(E.g., https://www.vividseats.com/).




                                              54
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 55 of 71 PageID #: 55




(E.g., https://www.vividseats.com/). As shown below, Vividseats.com will then combine the

template with customized data pulled based upon a user’s search inputs in order to create a

template program executable by a user’s browser, so that the customized webpage can be

displayed to the user.




(E.g., https://www.vividseats.com/ (for a particular user)).



                                                 55
 Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 56 of 71 PageID #: 56




       83.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘359 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       84.       On information and belief, Defendant has had at least constructive notice of the

‘359 patent by operation of law, and there are no marking requirements that have not been

complied with.

                            VII. COUNT V
       (PATENT INFRINGEMENT OF UNITED STATES PATENT NO. 9,626,342)

       85.       Plaintiff incorporates the above paragraphs herein by reference.

       86.       On April 18, 2017, United States Patent No. 9,626,342 (“the ‘342 Patent”) was

duly and legally issued by the United States Patent and Trademark Office. The ‘342 Patent is

titled “Dynamic Page Generator.” The ‘342 patent is not subject to a terminal disclaimer and its

term is extended under 35 U.S.C. 154(b) by 891 days. (Ex. M). A true and correct copy of the

‘342 Patent is attached hereto as Exhibit M and incorporated herein by reference.

       87.       Digi Portal is the assignee of all right, title and interest in the ‘342 patent,

including all rights to enforce and prosecute actions for infringement and to collect damages for

all relevant times against infringers of the ‘342 patent. Accordingly, Digi Portal possesses the

exclusive right and standing to prosecute the present action for infringement of the ‘342 patent

by Defendant.

       88.       The application leading to the ‘342 patent was filed December 21, 2012, as a

continuation of application no. 11/842,095, which was a continuation of application no.




                                                 56
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 57 of 71 PageID #: 57




11/656,636, which is a continuation of 09/393,718, which was a continuation of application no.

08/873,975, which issued as the ’227 patent. (Ex. M at cover).

       89.     The invention in the ‘342 patent relates to the field of customized information

presentation on the web; more specifically, providing customized pages that are quickly served

and scalable to handle many users simultaneously. (Id. at col. 1:33-37).

       90.     The ‘342 patent shares the identical specification as the ‘854 patent and therefore

Digi Portal incorporates the background and discussion of the invention in Paragraphs 13-25.

       91.     Direct Infringement. Upon information and belief, Defendant has been directly

infringing at least claim 1 of the ‘342 patent in Delaware, and elsewhere in the United States, by

performing actions comprising performing the claimed method steps, including without

limitation through the method implemented of providing a user’s Vividseats.com page

(“Accused Instrumentality”). The Accused Instrumentality practices the method of responding

to a user request (e.g., a user login request, search initiation, etc.) for a customized page (e.g., a

user’s customized home and search pages on the Vividseats.com website). (E.g.,

https://www.vividseats.com/Login.action).

       92.     On information and belief, the Accused Instrumentality performs the step of

generating, via at least one server computer (e.g., Vividseats.com server), a template program

unique to the user (e.g., a template program will be unique to a user because it is composed of

instruction, code, and data that is processed/executed to create a webpage customized to a user),

wherein the template program is generated using customization information unique to the user

(e.g., user search parameters and preferences) and a global template that is generic to a plurality

of users (e.g., a generic template that of web page layout).          The accused instrumentality

combines the user customization information (e.g., the search terms inputted by a user such as




                                                 57
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 58 of 71 PageID #: 58




preferences set by user for an event search) for the user and a generic template (e.g., a generic

webpage template) to form a template program specific to a user (e.g., the code for the entire

webpage that utilizes a generic template and user’s inputted search terms to create a webpage

that is customized to display a user’s search results).




(E.g., https://www.vividseats.com/ (for a particular user)).




(E.g., https://www.vividseats.com/ (for a particular user)).




                                                 58
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 59 of 71 PageID #: 59




(E.g., https://www.vividseats.com/concerts/coin-tickets.html (for a particular user)).




(E.g., https://www.vividseats.com/ (for a particular user)).




                                                 59
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 60 of 71 PageID #: 60




(E.g., https://www.vividseats.com/ (for a particular user)).

As shown below, Vividseats.com will then combine the template with customized data pulled

based upon a user’s search inputs in order to create a template program executable by a user’s

browser, so that the customized webpage can be displayed to the user.




(E.g., https://www.vividseats.com/ (for a particular user)).



                                                 60
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 61 of 71 PageID #: 61




        93.    On information and belief, the Accused Instrumentality performs the step of

executing, via the at least one server computer (e.g., Vividseats.com server), the user's template

program (e.g., instructions, code and data used to create a user webpage) to generate the user's

customized web page, the user's customized web page including real-time information (e.g.,

event search results) selected for the user's customized web page based on the customization

information unique to the user (e.g., event information will be gathered based upon a user’s

search parameters and preferences).      The accused instrumentality serves via the at least one

server computer (e.g., the Vividseats.com server), the user’s customized web page (e.g., event

results).




(E.g., https://www.vividseats.com/ (for a particular user)).




                                                 61
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 62 of 71 PageID #: 62




(E.g., https://www.vividseats.com/ (for a particular user)).

       94.     On information and belief, the Accused Instrumentality performs the step of in

response to receiving a subsequent request for the user's customized web page (e.g., the receipt

of a user’s search initiation); receiving, via the at least one server computer (Vividseats.com

server), the template program (e.g., code, instructions, etc. that are executed to create a user

page) that is unique to the user from one of at least two locations (e.g., main storage at a

Vividseats.com server or local storage on the user’s device), the location determined from the

frequency of the request for the user's customized web page. In at least testing and usage, the

accused instrumentality practices receiving a template program (e.g., software instructions and

data used for rendering a particular user’s search results page such as a JavaScript page) that is

unique to the user (e.g., JavaScript pages will be specific to a user because the content can be

modified by and/or customized for a user) and based on user configuration information (e.g., a

user can customize the content of their templates and what will be rendered and displayed using

said templates by entering information such as their preferred location) the user configuration

information being supplied by the user (e.g., a user defines the information their template will

display by inputting information such as their preferred location) and used to build the template

program that is unique to the user (e.g., user configuration information is used to modify


                                                 62
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 63 of 71 PageID #: 63




templates, create instructions, and designate appropriate data retrieval for rendering the user’s

specific page) and wherein the template program is received from one of at least two locations

(e.g., the data and templates comprising a user’s page may be retrieved from a main server/disk

storage), the location determined from the frequency of the user request for the customized page

(e.g., based on the frequency at which a user logs in or accesses the Vividseats.com page, the

data comprising the users page may be stored at a main server). The accused instrumentality

uses the template program that is unique to the user which is generated using customization

information unique to the user. Template information that is part of the template program is

stored for less frequently accessed files in the main storage and for more frequently accessed

files in storage on the user’s computer. Running the template program (page generation code,

tiles, containers, and user data) creates the customized webpage. Webpage information can be

stored in a Javascript object that is used in logic to display various available events and other site

logic-based conditions. The template information is stored in multiple locations: (1) At runtime,

in a Javascript object with the data structure called Context Data; (2) Within browser local

storage; and (3) browser cookies.




                                                 63
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 64 of 71 PageID #: 64




(E.g., https://www.vividseats.com/ (for a particular user)).




(E.g., https://a.vsstatic.com/web/a1a342fbc051cec579fa43772559a9e8/global/global.bundle.js

(for a particular user)).




                                                 64
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 65 of 71 PageID #: 65




(E.g., https://a.vsstatic.com/web/a1a342fbc051cec579fa43772559a9e8/home/home.bundle.js (for

a particular user)).




(E.g., https://a.vsstatic.com/web/a1a342fbc051cec579fa43772559a9e8/home/home.bundle.js (for

a particular user)).

        95.     On information and belief, the Accused Instrumentality performs the step of

executing, via the at least one server computer (e.g., Vividseats.com server), the received

template program that is unique to the user (e.g., instructions, code, and data that is executed to

create a customized user webpage) to generate the user's customized web page, the user's

customized web page including real-time information (e.g., events information will be gathered

based upon a user’s search parameters) selected for the user's customized web page in response

to the subsequent request (e.g., user login, search initiation, etc.) and based on the customization

information unique to the user (e.g., a web page displaying event results will be created and

displayed based upon a user’s inputted search parameters and preferences).




                                                65
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 66 of 71 PageID #: 66




(E.g., https://www.vividseats.com/ (for a particular user)).




(E.g., https://www.vividseats.com/ (for a particular user)).

       96.      On information and belief, the Accused Instrumentality performs the step of

serving, via the at least one server computer (e.g., Vividseats.com server), the user's customized

web page (e.g., a web page displaying event results that meet a user’s inputted parameters and

preferences).




                                                 66
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 67 of 71 PageID #: 67




(E.g., https://www.vividseats.com/ (for a particular user)).

       97.       Plaintiff has been damaged as a result of Defendant’s infringing conduct.

Defendant is thus liable to Plaintiff for damages in an amount that adequately compensates

Plaintiff for such Defendant’s infringement of the ‘342 patent, i.e., in an amount that by law

cannot be less than would constitute a reasonable royalty for the use of the patented technology,

together with interest and costs as fixed by this Court under 35 U.S.C. § 284.

       98.       On information and belief, Defendant has had at least constructive notice of the

‘342 patent by operation of law, and there are no marking requirements that have not been

complied with.

                                      VIII. COUNT VI
                                 INDIRECT INFRINGEMENT

       99.       Upon information and belief, Defendant has been and now is indirectly infringing

by way of inducing infringement and contributing to the infringement of at least the asserted

claims of the ‘854 patent in the State of Delaware, in this District, and elsewhere in the United

States, by providing the Accused Instrumentality and its associated server(s) and database(s) for

use as described above by Defendant’s customers. Defendant is a direct and indirect infringer,

and its customers using the Accused Instrumentality are direct infringers.


                                                 67
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 68 of 71 PageID #: 68




       100.    A letter was sent on behalf of Digi Portal on June 26, 2020, by e-mail to

Defendant stating that the Accused Instrumentality infringed claims of at least the ‘854 patent.

The June 26, 2020, letter included claim charts comparing the Accused Instrumentality to claims

of the ‘854 patent demonstrating infringement. Defendant therefore had actual knowledge of the

‘854 patent and its infringement at least as early as receiving the June 26, 2020, letter notifying

Defendant of its infringement.        Defendant has therefore also known that the use and

implementation of the Accused Instrumentality by its customers infringed at least one claim of

the ‘854 patent since at least receiving the June 26, 2020, letter.

       101.    On information and belief, since becoming aware of the ‘854 patent and of the

infringement through the making, using, and/or offering the Accused Instrumentality for use by

its customers, Defendant is and has been committing the act of inducing infringement by

specifically intending to induce infringement by providing the Accused Instrumentality to its

customers and by aiding and abetting its use in a manner known to infringe by Defendant. Since

becoming aware of the infringing use of the Accused Instrumentality, Defendant knew that the

use of the Accused Instrumentality by its customers constituted direct patent infringement.

Despite this knowledge, Defendant continued to encourage and induce its customers to use the

Accused Instrumentality to infringe as described above, and provided for use the Accused

Instrumentality to infringe. Defendant therefore knowingly induced infringement and specifically

intended to encourage and induce the infringement of the ‘854 patent by its customers.

       102.    On information and belief, since Defendant became aware of the infringement at

least as of the receipt of the June 26, 2020, letter, Defendant is and has been committing the act

of contributory infringement by intending to provide the Accused Instrumentality to its

customers knowing that it is a material part of the invention, knowing that its use was made and




                                                  68
 Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 69 of 71 PageID #: 69




adapted for infringement of the ‘854 patent, and further knowing that the system is not a staple

article or commodity of commerce suitable for substantially noninfringing use. Defendant was

aware that all material claim limitations are satisfied by the use and implementation of the

Accused Instrumentality by Defendant’s customers yet continued to provide the Accused

Instrumentality to its customers knowing that it is a material part of the invention. As described

above, since learning of the infringement at least by June 26, 2020, Defendant knew that the use

and implementation of the Accused Instrumentality by its customers was made and adapted for

infringement of the ‘854 patent. A new act of direct infringement occurred each time a customer

used the Accused Instrumentality. After Defendant became aware that the use of the Accused

Instrumentality infringes at least one claim of the ‘854 patent at least as early as June 26, 2020,

Defendant knew that each such new use was made and adapted for infringement of at least one

claim of the ‘854 patent and Defendant continued to provide the Accused Instrumentality for

such infringing activities.     Furthermore, as described more fully above, the Accused

Instrumentality is not a staple article or commodity of commerce suitable for substantially

noninfringing use.

                                     IX. COUNT VII
                                 WILLFUL INFRINGEMENT

       103.    Upon information and belief, Defendant has been and now is willfully infringing

the asserted claims of the ‘854 patent in the State of Delaware, in this District, and elsewhere in

the United States. As explained above, Defendant was informed of its infringement of the ‘854

patent by way of the June 26, 2020, letter sent to Defendant by email including claim charts

demonstrating Defendant’s infringement. As a result of the letter, Defendant should have known

that its actions constituted an unjustifiably high risk of infringement. Despite the letter and




                                                69
  Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 70 of 71 PageID #: 70




knowledge that the risk of infringement was either known or so obvious that it should have been

known, Defendant continued its infringing actions.

       104.    As a result of Defendant’s willful infringement, Digi Portal is entitled to an award

of treble damages.

                                      X. JURY DEMAND

       Plaintiff, under Rule 38 of the Federal Rules of Civil Procedure, requests a trial by jury of

any issues so triable by right.

                                  XII. PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court find in its favor and against

Defendant, and that the Court grant Plaintiff the following relief:

       a.      Judgment that one or more claims of United States Patent No. 8,352,854 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       b.      Judgment that one or more claims of United States Patent No. 5,983,227 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       c.      Judgment that one or more claims of United States Patent No. 7,171,414 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       d.      Judgment that one or more claims of United States Patent No. 7,565,359 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       e.      Judgment that one or more claims of United States Patent No. 9,626,342 have
               been infringed, either literally and/or under the doctrine of equivalents, by
               Defendant;

       f.      Judgment that Defendant indirectly infringes, both by inducement and
               contributory infringement, one or more claims of United States Patent No.
               8,352,854;

       g.      Judgment that Defendant willfully infringes one or more claims of United States
               Patent No. 8,352,854;



                                                 70
 Case 1:20-cv-01011-MN Document 1 Filed 07/28/20 Page 71 of 71 PageID #: 71




       h.       Judgment that Defendant account for and pay to Plaintiff all damages to and costs
                incurred by Plaintiff because of Defendant’s infringing activities and other
                conduct complained of herein, and an accounting of all infringements and
                damages not presented at trial;

       i.       Judgment that damages should be trebled as a result of Defendant’s willful
                infringement;

       j.       That Plaintiff be granted pre-judgment and post-judgment interest on the damages
                caused by Defendant’s infringing activities and other conduct complained of
                herein; and

       k.       That Plaintiff be granted such other and further relief as the Court may deem just
                and proper under the circumstances.


July 28, 2020                                   CHONG LAW FIRM, P.A.

OF COUNSEL:                                      /s/ Jimmy Chong
                                                Jimmy Chong (#4839)
                                                2961 Centerville Road, Suite 350
David R. Bennett                                Wilmington, DE 19808
Direction IP Law                                Telephone: (302) 999-9480
P.O. Box 14184                                  Facsimile: (877) 796-4627
Chicago, IL 60614-0184                          Email: chong@chonglawfirm.com
(312) 291-1667
dbennett@directionip.com                        Attorneys for Plaintiff Digi Portal LLC




                                                71
